DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 30 April 2021.  Claims 1-24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 16-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (Hereinafter, Foley, US 2014/0222916 A1) in view of Lemus et al. (Hereinafter, Lemus, US 2015/0007055  A1), and further in view of Agarawala et al. (Hereinafter, Agarawala, US 2011/0055773 A1).
Per claim 1, Foley discloses a method for invoking a procedure by a first network node in a computer system comprising the first network node and a second network node (e.g., Fig. 18 illustrates a method for invoking a procedure by a first network node in a computer system; Abstract; paragraph [0337];  paragraph [0361-0362]), the method comprising:
accessing, by the first network node, a stored data set(e.g., Fig. 12; paragraph [0354], “   …After the server enables the selected display client, the user activity can transfer to a channel between the display client and the server, which can then download the workspace data for the selected session (1238) ...  “; ; ), the data set identifying events linked to digital assets represented by (i) graphical objects having locations  in a virtual workspace  (paragraph [0355], “ In one example, the process of downloading the workspace data includes delivering the event objects for the session to each display client.  Included with the workspace data, a current user location can be provided.  Alternatively, the workspace data can be delivered, followed by a sequence of messages which identify to the display client how to compute an offset from a default location, such as at the center of the workspace data, to a current location associated with the user ... “) and (ii) information associated with the graphical objects, the events having locations in the virtual workspace and involving user interactions with the graphical objects representing the digital assets(paragraph [0356]; paragraph [0376]); 
generating a graphical object representing a digital asset in a screen space of a display of the first network node  (e.g., Fig. 3 illustrates generating a graphical object representing a digital asset in a screen space of a display of the first network node; paragraph [0011];  paragraph [0057]) by (i) mapping the screen space to a viewport in a virtual workspace (Abstract; paragraph [0010]; paragraph [‘0034]; paragraph [0038], “ …A spatial event map, or maps, can be used by a collaboration system to track the times and locations in the workspace in some embodiments of both persistent and ephemeral events on workspaces in the system.  “; paragraph [0039]; paragraph [0044]; paragraph [0364], “ … to map a displayable area in the physical display space to a mapped area within the workspace,… “ ) (ii) identifying an event having a location in the viewport(Abstract and paragraph [0010], “ … The spatial event map includes a log of events, entries in the log having a location of a graphical target of the event in the workspace and a time.  …“; paragraphs [0038-0040]; paragraph [0364], “ … to identify entries in the spatial event log within the mapped area,… “ ), the identified event being linked, by the data set, to the digital asset represented by the graphical object (paragraph [0044]; paragraphs [0342-0343]) and (iii) placing the graphical object, which represents the digital asset that is linked to the identified event, on the screen space according to a location of the graphical object in the virtual workspace, as identified by the data set(paragraph [0364], “ … render graphical targets identified by the identified entries onto the displayable area …  “); 
mapping locations, included in the plurality of locations contacted by the gesture or the user interaction event, to the location of the graphical object on the screen space, to obtain, from the data set, an identification of corresponding information associated with the graphical object (Abstract; paragraph [0010], “A collaboration system is described based on a spatial event map, which includes entries that locate events in a workspace.  The spatial event map can include a log of events, where entries in the log have location of the graphical target of the event in the workspace and a time  ...”;  paragraph [0012]; paragraphs [0044-0045]); but does not expressly disclose:
detecting a gesture or a user interaction event contacting a plurality of locations on the screen space; 
obtaining an identification of a workflow procedure in dependence upon an interpretation of the gesture or the user interaction event, the workflow procedure having an input parameter; 
obtaining an identification of the input parameter of the identified workflow procedure in dependence upon the identified corresponding information; and
 invoking the identified workflow procedure according to the identified input parameter, such that the workflow procedure includes a procedure to be performed involving a digital asset represented by the graphical object.
Lemus discloses:
detecting a gesture or a user interaction event contacting a plurality of locations on the screen space (e.g., Step 1504 as shown in Fig. 15; Abstract; paragraph [0014]; paragraph [0021]; paragraph [0026]); 
obtaining an identification of a workflow procedure in dependence upon an interpretation of the gesture or the user interaction event(e.g., Steps 1506-1508 as shown in Fig. 15), the workflow procedure having an input parameter (paragraph [0065], “In step 1506, the multi-user collaboration tracking system identifies a user included in the plurality of users as having performed the interaction event.  Step 1506 may be performed in any of the ways described herein.” ; paragraph[0066], “In step 1508, the multi-user collaboration tracking system associates the interaction event with the user.  Step 1508 may be performed in any of the ways described herein.”; Examiner’s Note:  Lemus teaches a workflow procedure  or interaction event having the user performing interaction event as an input parameter.  ); 
obtaining an identification of the input parameter of the identified workflow procedure in dependence upon the identified corresponding information(e.g., Step 1506 as shown in Fig. 15; paragraph [0065]).
   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-user collaboration tracking device of Lemus in the collaboration system of Foley for the purpose of making it easier to track inputs by multiple users on a single display by ascertaining which participant performed each of the interaction events.    
Agarawala discloses invoking the identified workflow procedure according to the identified input parameter (e.g., Steps 202-206 as shown in Fig. 2; paragraph [0037],”The example process of FIG. 2 includes receiving a multipoint touch gesture at a multipoint touch input interface of a computing device, wherein the multipoint touch gesture comprises a gesture that is performed with multiple touches on the multipoint touch input interface (202). The process further includes resolving the multipoint touch gesture into a command (204), and associating the resolved multipoint touch gesture with at least one physical simulation effect (206)…”; paragraph [0036-Figs. 3a-3b,  4a-4b, 5a-5b, 6a-6b, 7a-7b, 8a-8b, and9a-9b illustrate invoking the identified workflow procedure according to the identified input parameter since a procedure is applied based on the type of gesture; paragraphs [0036-0050]), such that the workflow procedure includes a procedure (paragraph [0024], “ Processor 138 of computing device 100 may be configured to immediately recognize an in-progress gesture so that an action associated with the gestures can be implemented simultaneously with the gesture.”; paragraph [0025], “For instance, in carrying out a user interface command comprising the file fan-out gesture or the scrunch gesture (which are described in more detail below) the objects selected and acted on by the gesture move immediately and simultaneously along with the finger motion. During such an operation, the processor 138 of computing device recognizes the multipoint touch input as a multipoint gesture, and after resolution of the multipoint gesture into a command or instruction, in conjunction with gesture resolution module 190, determines what output action should be performed based, at least partly, on physical simulation module 192, and renders the appropriate graphical output on the display screen 122.”) to be performed involving a digital asset represented by the graphical object (e.g., Step 208 as shown in Fig. 2; paragraph [0028], “Gesture resolution module 190 interprets or resolves the user touches reported to processor 138 by the touch sensing means of display screen 122 and/ or touchpad 120. The display screen 122 and/ or touchpad 120 receives the gesture input, and after resolution of the gesture by gesture resolution module 190, the processor 138 executes commands or instructions to render output actions in response to respective gestures. The output actions rendered may include, but are not limited to, graphical output actions such as moving or changing the spatial relation among the icons or objects displayed on the GUI of display screen  “; paragraphs [0029-0030]; paragraph [0037], “ … The process further includes rendering a unified feedback output action in a graphical user interface of the computing device by executing the command, wherein the unified feedback output action includes at least a graphical output action incorporated with the at least one physical simulation effect in the graphical user interface (208). “; Examiner’s Note: Agarawala teaches recognizing a multitouch gesture and determining what operation to perform on objects in response to the multitouch gesture.).
   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct manipulation gestures of Lemus in the collaboration system of Agarawala to “enhance the user experience, user feedback based on physical simulation related one or more gestures is incorporated with the customary graphical output for presentation in a manner that may be intuitive and realistic to the user” as suggested by Agarawala (See paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, and  Agarawala to obtain the invention as specified in claim 1.
Per claim 2, Foley, Lemus, and  Agarawala  disclose the method of claim 1, wherein the obtaining of the identification of the input parameter including obtaining at least one of (i) an identifier of the digital asset linked to the identified event (Foley, paragraph [0045]; paragraph [0065]; paragraphs [0068-0070] ), (ii) the location of the graphical object(Foley, paragraph [0045]; paragraph [0065]), (iii) an owner of the digital asset linked to the graphical object and (iv) a user associated with the digital asset linked to the graphical object, as the identified input parameter of the identified workflow procedure(Lemus, paragraphs [0065-0066]).
Per claim 8, Foley, Lemus, and  Agarawala disclose the method of claim 1,
wherein the method further comprises generating a second graphical object representing a second digital asset in the screen space of a display (Foley, e.g., Fig. 3 illustrates generating a second graphical object representing a second digital asset 103 in the screen space of a display  102c; paragraph [0057]) by (i) identifying a second event having a location in the viewport, the identified second event being linked, by the data set, to the second digital asset represented by the second graphical object (Foley, paragraph [0044]) and (iii) placing the second graphical object, which represents the second digital asset that is linked to the identified second event, on the screen space according to a location of the second graphical object in the virtual workspace, as identified by the data set(Foley, paragraph [0044], “ … A display wall has a display area for displaying objects, the display area being mapped to a corresponding area in the workspace that corresponds to a region in the workspace centered on, or otherwise located with, a user location in the workspace.  The mapping of the display area to a corresponding area in the workspace is usable by the display client to identify objects in the workspace data within the display area to be rendered on the display, and to identify objects to which to link user touch inputs at positions in the display area on the display.  “; paragraph [0065]), 
wherein the mapping of the locations further maps a second location, included in the plurality of locations contacted by the gesture or the user interaction event, to the location of the second graphical object on the screen space to obtain, from the data set, an identification of second corresponding information associated with the second graphical object(Foley, paragraph [0044]; paragraph [0065], “… Events can include style events, which indicate the display parameters of a stroke for example.  The events can include a text type event, which indicates entry, modification or movement in the workspace of a text object.  The events can include a card type event, which indicates the creation, modification or movement in the workspace of a card type object.  The events can include a stroke type event which identifies a location array for the stroke, and display parameters for the stroke, such as colors and line widths for example. “), 
wherein the method further comprises obtaining an identification of a second input parameter of the identified workflow procedure in dependence upon the identified corresponding information (Foley, Abstract; paragraph [0012]; paragraph [0045]), and 
wherein the invoking of the identified workflow procedure invokes the identified workflow procedure according to the identified input parameter and the identified second input parameter(Foley, Abstract; paragraph [0012]; paragraph [0046]).
Per claim 9, Foley, Lemus, and  Agarawala disclose the method of method of claim 8, wherein workflow procedure invokes the second digital asset to perform an operation using information related to the digital asset(Foley, paragraph [0052]; paragraph [0065]).
Per claim 16, Foley, Lemus, and  Agarawala disclose the method of claim 1, wherein the gesture is a touch gesture (Foley, paragraph [0052], “… The walls 102c, 102d, 102e can be multi-touch devices which not only display images, but also can sense user gestures provided by touching the display surfaces with either a stylus or a part of the body such as one or more fingers.  In some embodiments, a wall (e.g. 102c) can distinguish between a touch by one or more fingers (or an entire hand, for example), and a touch by the stylus ... “; Lemus, paragraphs [0002], [0016], [0026], [0028]).
Per claim 17, Foley, Lemus, and  Agarawala disclose the method of claim 1, wherein the gesture is a combination of a touch gesture and a non-touch gesture (Lemus, paragraph [0016]).
Per claim 18, Foley, Lemus, and  Agarawala disclose the method of claim 1, wherein the workflow procedure includes at least one of (i) invoking display of a new graphical object in the screen space (Agarawala, FIGS. 3a and 3b illustrates invoking display of a new graphical object in the screen space; paragraphs [0039-0040] ) (ii) requesting a user to identify a target user to which the digital asset is to be shared (Foley, paragraph [0264]), (ii) changing a status of the digital asset, (iv) assigning a status of the digital asset and [[(iv)]] (v) approving the digital asset.
Per claim 19, Foley, Lemus, and  Agarawala disclose the method of claim 1, wherein the method further comprises generating a graphical interface in the screen space that (i) accepts an input of a user-defined gesture (Lemus, Abstract; paragraph [0017]; paragraph [0025]) (ii) allows the user to define a custom workflow procedure that is associated with the user-defined gesture (Lemus, paragraph [0028]) and (iii) allows the user to designate a custom input parameter of the custom workflow procedure(Lemus, paragraph [0029]).
Per claim 20, Foley, Lemus, and  Agarawala disclose the method of claim 19, wherein the detecting of the gesture further detects the user-defined gesture as the detected gesture, wherein the obtaining of the identification of the workflow procedure obtains an identification of the custom workflow procedure in dependence upon an interpretation of the user-defined gesture(Lemus, paragraph [0028]), wherein the obtaining of the identification of the input parameter obtains an identification of the custom input parameter, and wherein the invoking of the identified workflow procedure invokes the custom workflow procedure according to the identified custom input parameter(Lemus, paragraph [0028]).
Per claim 22, Foley discloses a computer system (e.g., Fig. 1B), comprising: 
a first network node having a first communication module and a first processor, the first network node comprising logic (e.g., Fig. 18 illustrates a method for invoking a procedure by a first network node in a computer system; Abstract; paragraph [0337];  paragraph [0361-0362]), executable by the first processor(paragraph [0013]), to: 
access, by the first network node, a stored data set(e.g., Fig. 12; paragraph [0354], “   …After the server enables the selected display client, the user activity can transfer to a channel between the display client and the server, which can then download the workspace data for the selected session (1238) ...  “; ; ), the data set identifying events linked to digital assets represented by (i) graphical objects having locations  in a virtual workspace  (paragraph [0355], “ In one example, the process of downloading the workspace data includes delivering the event objects for the session to each display client.  Included with the workspace data, a current user location can be provided.  Alternatively, the workspace data can be delivered, followed by a sequence of messages which identify to the display client how to compute an offset from a default location, such as at the center of the workspace data, to a current location associated with the user ... “) and (ii) information associated with the graphical objects, the events having locations in the virtual workspace and involving user interactions with the graphical objects representing the digital assets(paragraph [0356]; paragraph [0376]); 
generate a graphical object representing a digital asset in a screen space of a display of the first network node  (e.g., Fig. 3 illustrates generating a graphical object representing a digital asset in a screen space of a display of the first network node; paragraph [0011];  paragraph [0057]) by (i) mapping the screen space to a viewport in a virtual workspace (Abstract; paragraph [0010]; paragraph [‘0034]; paragraph [0038], “ …A spatial event map, or maps, can be used by a collaboration system to track the times and locations in the workspace in some embodiments of both persistent and ephemeral events on workspaces in the system.  “; paragraph [0039]; paragraph [0044]; paragraph [0364], “ … to map a displayable area in the physical display space to a mapped area within the workspace,… “ ) (ii) identifying an event having a location in the viewport(Abstract and paragraph [0010], “ … The spatial event map includes a log of events, entries in the log having a location of a graphical target of the event in the workspace and a time.  …“; paragraphs [0038-0040]; paragraph [0364], “ … to identify entries in the spatial event log within the mapped area,… “ ), the identified event being linked, by the data set, to the digital asset represented by the graphical object (paragraph [0044]; paragraphs [0342-0343]) and (iii) placing the graphical object, which represents the digital asset that is linked to the identified event, on the screen space according to a location of the graphical object in the virtual workspace, as identified by the data set(paragraph [0364], “ … render graphical targets identified by the identified entries onto the displayable area …  “); 
map locations, included in the plurality of locations contacted by the gesture or the user interaction event, to the location of the graphical object on the screen space, to obtain, from the data set, an identification of corresponding information associated with the graphical object (Abstract; paragraph [0010], “A collaboration system is described based on a spatial event map, which includes entries that locate events in a workspace.  The spatial event map can include a log of events, where entries in the log have location of the graphical target of the event in the workspace and a time  ...”;  paragraph [0012]; paragraphs [0044-0045]); but does not expressly disclose:
detect a gesture or a user interaction event contacting a plurality of locations on the screen space; 
obtain an identification of a workflow procedure in dependence upon an interpretation of the gesture or the user interaction event, the workflow procedure having an input parameter; 
obtain an identification of the input parameter of the identified workflow procedure in dependence upon the identified corresponding information; and 
 invoke the identified workflow procedure according to the identified input parameter, such that the workflow procedure includes a procedure to be performed involving a digital asset represented by the graphical object.
Lemus discloses:
detect a gesture or a user interaction event contacting a plurality of locations on the screen space (e.g., Step 1504 as shown in Fig. 15; Abstract; paragraph [0014]; paragraph [0021]; paragraph [0026]); 
obtain an identification of a workflow procedure in dependence upon an interpretation of the gesture or the user interaction event(e.g., Steps 1506-1508 as shown in Fig. 15), the workflow procedure having an input parameter (paragraph [0065], “In step 1506, the multi-user collaboration tracking system identifies a user included in the plurality of users as having performed the interaction event.  Step 1506 may be performed in any of the ways described herein.” ; paragraph[0066], “In step 1508, the multi-user collaboration tracking system associates the interaction event with the user.  Step 1508 may be performed in any of the ways described herein.”; Examiner’s Note:  Lemus teaches a workflow procedure  or interaction event having the user performing interaction event as an input parameter.  ); and
obtain an identification of the input parameter of the identified workflow procedure in dependence upon the identified corresponding information(e.g., Step 1506 as shown in Fig. 15; paragraph [0065]).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-user collaboration tracking device of Lemus in the collaboration system of Foley for the purpose of making it easier to track inputs by multiple users on a single display by ascertaining which participant performed each of the interaction events.    .
Agarawala discloses invoking the identified workflow procedure according to the identified input parameter (e.g., Steps 202-206 as shown in Fig. 2; paragraph [0037],”The example process of FIG. 2 includes receiving a multipoint touch gesture at a multipoint touch input interface of a computing device, wherein the multipoint touch gesture comprises a gesture that is performed with multiple touches on the multipoint touch input interface (202). The process further includes resolving the multipoint touch gesture into a command (204), and associating the resolved multipoint touch gesture with at least one physical simulation effect (206)…”; paragraph [0036-Figs. 3a-3b,  4a-4b, 5a-5b, 6a-6b, 7a-7b, 8a-8b, and9a-9b illustrate invoking the identified workflow procedure according to the identified input parameter since a procedure is applied based on the type of gesture; paragraphs [0036-0050]), such that the workflow procedure includes a procedure (paragraph [0024], “ Processor 138 of computing device 100 may be configured to immediately recognize an in-progress gesture so that an action associated with the gestures can be implemented simultaneously with the gesture.”; paragraph [0025], “For instance, in carrying out a user interface command comprising the file fan-out gesture or the scrunch gesture (which are described in more detail below) the objects selected and acted on by the gesture move immediately and simultaneously along with the finger motion. During such an operation, the processor 138 of computing device recognizes the multipoint touch input as a multipoint gesture, and after resolution of the multipoint gesture into a command or instruction, in conjunction with gesture resolution module 190, determines what output action should be performed based, at least partly, on physical simulation module 192, and renders the appropriate graphical output on the display screen 122.”) to be performed involving a digital asset represented by the graphical object (e.g., Step 208 as shown in Fig. 2; paragraph [0028], “Gesture resolution module 190 interprets or resolves the user touches reported to processor 138 by the touch sensing means of display screen 122 and/ or touchpad 120. The display screen 122 and/ or touchpad 120 receives the gesture input, and after resolution of the gesture by gesture resolution module 190, the processor 138 executes commands or instructions to render output actions in response to respective gestures. The output actions rendered may include, but are not limited to, graphical output actions such as moving or changing the spatial relation among the icons or objects displayed on the GUI of display screen  “; paragraphs [0029-0030]; paragraph [0037], “ … The process further includes rendering a unified feedback output action in a graphical user interface of the computing device by executing the command, wherein the unified feedback output action includes at least a graphical output action incorporated with the at least one physical simulation effect in the graphical user interface (208). “; Examiner’s Note: Agarawala teaches recognizing a multitouch gesture and determining what operation to perform on objects in response to the multitouch gesture.).
   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct manipulation gestures of Lemus in the collaboration system of Agarawala to “enhance the user experience, user feedback based on physical simulation related one or more gestures is incorporated with the customary graphical output for presentation in a manner that may be intuitive and realistic to the user” as suggested by Agarawala (See paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, and  Agarawala to obtain the invention as specified in claim 22.
Per claim 23, Foley discloses a non-transitory computer readable storage medium impressed with computer program instructions to implement a collaborative workspace system including a first network node having a communication module, a processor and a database accessible thereto, the instructions, when executed on a processor(paragraph [0342]), implement a method comprising: 
accessing, by the first network node, a stored data set(e.g., Fig. 12; paragraph [0354], “   …After the server enables the selected display client, the user activity can transfer to a channel between the display client and the server, which can then download the workspace data for the selected session (1238) ...  “; ; ), the data set identifying events linked to digital assets represented by (i) graphical objects having locations  in a virtual workspace  (paragraph [0355], “ In one example, the process of downloading the workspace data includes delivering the event objects for the session to each display client.  Included with the workspace data, a current user location can be provided.  Alternatively, the workspace data can be delivered, followed by a sequence of messages which identify to the display client how to compute an offset from a default location, such as at the center of the workspace data, to a current location associated with the user ... “) and (ii) information associated with the graphical objects, the events having locations in the virtual workspace and involving user interactions with the graphical objects representing the digital assets(paragraph [0356]; paragraph [0376]); 
generating a graphical object representing a digital asset in a screen space of a display of the first network node  (e.g., Fig. 3 illustrates generating a graphical object representing a digital asset in a screen space of a display of the first network node; paragraph [0011];  paragraph [0057]) by (i) mapping the screen space to a viewport in a virtual workspace (Abstract; paragraph [0010]; paragraph [‘0034]; paragraph [0038], “ …A spatial event map, or maps, can be used by a collaboration system to track the times and locations in the workspace in some embodiments of both persistent and ephemeral events on workspaces in the system.  “; paragraph [0039]; paragraph [0044]; paragraph [0364], “ … to map a displayable area in the physical display space to a mapped area within the workspace,… “ ) (ii) identifying an event having a location in the viewport(Abstract and paragraph [0010], “ … The spatial event map includes a log of events, entries in the log having a location of a graphical target of the event in the workspace and a time.  …“; paragraphs [0038-0040]; paragraph [0364], “ … to identify entries in the spatial event log within the mapped area,… “ ), the identified event being linked, by the data set, to the digital asset represented by the graphical object (paragraph [0044]; paragraphs [0342-0343]) and (iii) placing the graphical object, which represents the digital asset that is linked to the identified event, on the screen space according to a location of the graphical object in the virtual workspace, as identified by the data set(paragraph [0364], “ … render graphical targets identified by the identified entries onto the displayable area …  “); 
mapping locations, included in the plurality of locations contacted by the gesture or the user interaction event, to the location of the graphical object on the screen space, to obtain, from the data set, an identification of corresponding information associated with the graphical object (Abstract; paragraph [0010], “A collaboration system is described based on a spatial event map, which includes entries that locate events in a workspace.  The spatial event map can include a log of events, where entries in the log have location of the graphical target of the event in the workspace and a time  ...”;  paragraph [0012]; paragraphs [0044-0045]); but does not expressly disclose:
detecting a gesture or a user interaction event contacting a plurality of locations on the screen space; 
obtaining an identification of a workflow procedure in dependence upon an interpretation of the gesture or the user interaction event, the workflow procedure having an input parameter; 
obtaining an identification of the input parameter of the identified workflow procedure in dependence upon the identified corresponding information; and 
invoking the identified workflow procedure according to the identified input parameter, such that the workflow procedure includes a procedure to be performed involving a digital asset represented by the graphical object.
Lemus discloses:
detecting a gesture or a user interaction event contacting a plurality of locations on the screen space (e.g., Step 1504 as shown in Fig. 15; Abstract; paragraph [0014]; paragraph [0021]; paragraph [0026]); 
obtaining an identification of a workflow procedure in dependence upon an interpretation of the gesture or the user interaction event(e.g., Steps 1506-1508 as shown in Fig. 15), the workflow procedure having an input parameter (paragraph [0065], “In step 1506, the multi-user collaboration tracking system identifies a user included in the plurality of users as having performed the interaction event.  Step 1506 may be performed in any of the ways described herein.” ; paragraph[0066], “In step 1508, the multi-user collaboration tracking system associates the interaction event with the user.  Step 1508 may be performed in any of the ways described herein.”; Examiner’s Note:  Lemus teaches a workflow procedure  or interaction event having the user performing interaction event as an input parameter.  ); 
obtaining an identification of the input parameter of the identified workflow procedure in dependence upon the identified corresponding information(e.g., Step 1506 as shown in Fig. 15; paragraph [0065]); and
 invoking the identified workflow procedure according to the identified input parameter(paragraph [0048]).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-user collaboration tracking device of Lemus in the collaboration system of Foley for the purpose of making it easier to track inputs by multiple users on a single display by ascertaining which participant performed each of the interaction events.   
Agarawala discloses invoking the identified workflow procedure according to the identified input parameter (e.g., Steps 202-206 as shown in Fig. 2; paragraph [0037],”The example process of FIG. 2 includes receiving a multipoint touch gesture at a multipoint touch input interface of a computing device, wherein the multipoint touch gesture comprises a gesture that is performed with multiple touches on the multipoint touch input interface (202). The process further includes resolving the multipoint touch gesture into a command (204), and associating the resolved multipoint touch gesture with at least one physical simulation effect (206)…”; paragraph [0036-Figs. 3a-3b,  4a-4b, 5a-5b, 6a-6b, 7a-7b, 8a-8b, and9a-9b illustrate invoking the identified workflow procedure according to the identified input parameter since a procedure is applied based on the type of gesture; paragraphs [0036-0050]), such that the workflow procedure includes a procedure (paragraph [0024], “ Processor 138 of computing device 100 may be configured to immediately recognize an in-progress gesture so that an action associated with the gestures can be implemented simultaneously with the gesture.”; paragraph [0025], “For instance, in carrying out a user interface command comprising the file fan-out gesture or the scrunch gesture (which are described in more detail below) the objects selected and acted on by the gesture move immediately and simultaneously along with the finger motion. During such an operation, the processor 138 of computing device recognizes the multipoint touch input as a multipoint gesture, and after resolution of the multipoint gesture into a command or instruction, in conjunction with gesture resolution module 190, determines what output action should be performed based, at least partly, on physical simulation module 192, and renders the appropriate graphical output on the display screen 122.”) to be performed involving a digital asset represented by the graphical object (e.g., Step 208 as shown in Fig. 2; paragraph [0028], “Gesture resolution module 190 interprets or resolves the user touches reported to processor 138 by the touch sensing means of display screen 122 and/ or touchpad 120. The display screen 122 and/ or touchpad 120 receives the gesture input, and after resolution of the gesture by gesture resolution module 190, the processor 138 executes commands or instructions to render output actions in response to respective gestures. The output actions rendered may include, but are not limited to, graphical output actions such as moving or changing the spatial relation among the icons or objects displayed on the GUI of display screen  “; paragraphs [0029-0030]; paragraph [0037], “ … The process further includes rendering a unified feedback output action in a graphical user interface of the computing device by executing the command, wherein the unified feedback output action includes at least a graphical output action incorporated with the at least one physical simulation effect in the graphical user interface (208). “; Examiner’s Note: Agarawala teaches recognizing a multitouch gesture and determining what operation to perform on objects in response to the multitouch gesture.).
   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct manipulation gestures of Lemus in the collaboration system of Agarawala to “enhance the user experience, user feedback based on physical simulation related one or more gestures is incorporated with the customary graphical output for presentation in a manner that may be intuitive and realistic to the user” as suggested by Agarawala (See paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, and  Agarawala to obtain the invention as specified in claim 23.
Per claim 24, Foley discloses a  method for invoking a procedure by a second network node in a computer system comprising a first network node and the second network node(e.g., Fig. 18 illustrates a method for invoking a procedure by a first network node in a computer system; Abstract; paragraph [0337];  paragraph [0361-0362]), the method comprising: 
storing, by the second network node, a data set, the data set identifying events linked to digital assets represented by (i) graphical objects having locations in a virtual workspace (paragraphs [0044], [0342]) and (ii) information associated with the graphical objects, the events having locations in the virtual workspace and involving user interactions with the graphical objects representing the digital assets;(paragraph [0045], [0343]) 
providing, to the first network node and for display in a screen space of a display of the first network node, display information related to a graphical object representing a digital asset (e.g., display devices 102 as shown in Fig. 1B), the display information allowing for (i) mapping the screen space to a viewport in a virtual workspace(Abstract; paragraph [0010], “A collaboration system is described based on a spatial event map, which includes entries that locate events in a workspace.  The spatial event map can include a log of events, where entries in the log have location of the graphical target of the event in the workspace and a time  ...”;  paragraph [0012]; paragraphs [0044-0045]) (ii) identifying an event having a location in the viewport, the identified event being linked, by the data set, to the digital asset represented by the graphical object (Abstract; paragraph [0010], “A collaboration system is described based on a spatial event map, which includes entries that locate events in a workspace.  The spatial event map can include a log of events, where entries in the log have location of the graphical target of the event in the workspace and a time  ...”;  paragraph [0012]; paragraphs [0044-0045]) and (iii) placing the graphical object, which represents the digital asset that is linked to the identified event, on the screen space according to a location of the graphical object in the virtual workspace, as identified by the data set(Abstract; paragraph [0010], “A collaboration system is described based on a spatial event map, which includes entries that locate events in a workspace.  The spatial event map can include a log of events, where entries in the log have location of the graphical target of the event in the workspace and a time  ...”;  paragraph [0012]; paragraphs [0044-0045]); 
providing, to the first network node, mapping information mapping locations, included in the plurality of locations contacted by the gesture or the user interaction event, to the location of the graphical object on the screen space(Abstract; paragraph [0010]; paragraph [‘0034]; paragraph [0038], “ …A spatial event map, or maps, can be used by a collaboration system to track the times and locations in the workspace in some embodiments of both persistent and ephemeral events on workspaces in the system.  “; paragraph [0039]; paragraph [0044]; paragraph [0364], “ … to map a displayable area in the physical display space to a mapped area within the workspace,… “ ) (ii) identifying an event having a location in the viewport(Abstract and paragraph [0010], “ … The spatial event map includes a log of events, entries in the log having a location of a graphical target of the event in the workspace and a time.  …“; paragraphs [0038-0040]; paragraph [0364], “ … to identify entries in the spatial event log within the mapped area,… “ ); but does not expressly disclose:
 providing, to the first network node, an identification of a workflow procedure in dependence upon an interpretation of a detected gesture or a detected user interaction event contacting a plurality of locations on the screen space, the workflow procedure having an input parameter; 
providing, to the first network node, mapping information mapping locations, included in the plurality of locations contacted by the gesture or the user interaction event, to the location of the graphical object on the screen space; 
providing, to the first network node and from the data set, an identification of corresponding information associated with the graphical object; 
providing, to the first network node, an identification of the input parameter of the identified workflow procedure in dependence upon the identified corresponding information; and 
facilitating invocation of the identified workflow procedure according to the identified input parameter, such that the workflow procedure includes a procedure to be performed involving a digital asset represented by the graphical object.
Lemus discloses:
 providing, to the first network node, an identification of a workflow procedure in dependence upon an interpretation of a detected gesture or a detected user interaction event contacting a plurality of locations on the screen space, the workflow procedure having an input parameter (e.g., Step 1504 as shown in Fig. 15; Abstract; paragraph [0014]; paragraph [0021]; paragraph [0026]); 
providing, to the first network node and from the data set, an identification of corresponding information associated with the graphical object (e.g., Steps 1506-1508 as shown in Fig. 15), the workflow procedure having an input parameter (paragraph [0065], “In step 1506, the multi-user collaboration tracking system identifies a user included in the plurality of users as having performed the interaction event.  Step 1506 may be performed in any of the ways described herein.” ; paragraph[0066], “In step 1508, the multi-user collaboration tracking system associates the interaction event with the user.  Step 1508 may be performed in any of the ways described herein.”; Examiner’s Note:  Lemus teaches a workflow procedure  or interaction event having the user performing interaction event as an input parameter.  ); 
providing, to the first network node, an identification of the input parameter of the identified workflow procedure in dependence upon the identified corresponding information (e.g., Step 1506 as shown in Fig. 15; paragraph [0065]).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-user collaboration tracking device of Lemus in the collaboration system of Foley for the purpose of making it easier to track inputs by multiple users on a single display by ascertaining which participant performed each of the interaction events. 
Agarawala discloses facilitating invocation of the identified workflow procedure according to the identified input parameter (e.g., Steps 202-206 as shown in Fig. 2; paragraph [0037],”The example process of FIG. 2 includes receiving a multipoint touch gesture at a multipoint touch input interface of a computing device, wherein the multipoint touch gesture comprises a gesture that is performed with multiple touches on the multipoint touch input interface (202). The process further includes resolving the multipoint touch gesture into a command (204), and associating the resolved multipoint touch gesture with at least one physical simulation effect (206)…”; paragraph [0036-Figs. 3a-3b,  4a-4b, 5a-5b, 6a-6b, 7a-7b, 8a-8b, and9a-9b illustrate invoking the identified workflow procedure according to the identified input parameter since a procedure is applied based on the type of gesture; paragraphs [0036-0050]), such that the workflow procedure includes a procedure (paragraph [0024], “ Processor 138 of computing device 100 may be configured to immediately recognize an in-progress gesture so that an action associated with the gestures can be implemented simultaneously with the gesture.”; paragraph [0025], “For instance, in carrying out a user interface command comprising the file fan-out gesture or the scrunch gesture (which are described in more detail below) the objects selected and acted on by the gesture move immediately and simultaneously along with the finger motion. During such an operation, the processor 138 of computing device recognizes the multipoint touch input as a multipoint gesture, and after resolution of the multipoint gesture into a command or instruction, in conjunction with gesture resolution module 190, determines what output action should be performed based, at least partly, on physical simulation module 192, and renders the appropriate graphical output on the display screen 122.”) to be performed involving a digital asset represented by the graphical object (e.g., Step 208 as shown in Fig. 2; paragraph [0028], “Gesture resolution module 190 interprets or resolves the user touches reported to processor 138 by the touch sensing means of display screen 122 and/ or touchpad 120. The display screen 122 and/ or touchpad 120 receives the gesture input, and after resolution of the gesture by gesture resolution module 190, the processor 138 executes commands or instructions to render output actions in response to respective gestures. The output actions rendered may include, but are not limited to, graphical output actions such as moving or changing the spatial relation among the icons or objects displayed on the GUI of display screen  “; paragraphs [0029-0030]; paragraph [0037], “ … The process further includes rendering a unified feedback output action in a graphical user interface of the computing device by executing the command, wherein the unified feedback output action includes at least a graphical output action incorporated with the at least one physical simulation effect in the graphical user interface (208). “; Examiner’s Note: Agarawala teaches recognizing a multitouch gesture and determining what operation to perform on objects in response to the multitouch gesture.).
   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the direct manipulation gestures of Lemus in the collaboration system of Agarawala to “enhance the user experience, user feedback based on physical simulation related one or more gestures is incorporated with the customary graphical output for presentation in a manner that may be intuitive and realistic to the user” as suggested by Agarawala (See paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, and  Agarawala to obtain the invention as specified in claim 24.
Claims 3-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (Hereinafter, Foley, US 2014/0222916 A1) in view of Lemus et al. (Hereinafter, Lemus, US 2015/0007055  A1), Agarawala et al. (Hereinafter, Agarawala, US 2011/0055773 A1), and further in view of  Reuschel et al (Hereinafter, Reuschel, US 2013/0047093  A1).
Per claim 3, Foley, Lemus, and Agarawala disclose the method of claim 1, but does not explicitly disclose wherein the digital asset is at least one of (i) an external third-party application and (ii) an internal built-in user level object, and wherein the graphical object linked to the digital asset is a container representing the external third-party application.
Reuschel discloses wherein the digital asset is at least one of (i) an external third-party application (e.g., remote widow object 119 as shown Fig. 1G; paragraph [0022], “… In some implementations, the whiteboard object container may include a remote window object.  For example, a remote window object may comprise a link to another object, e.g., a video, RSS feed, live video stream, client display screen, etc. For example, the link between the remote window object and any other object may be dynamically reconfigurable, e.g., 119.  Thus, a remote window-linked object, e.g., 120 may be dynamically configured within the space reserved for the remote window within the digital whiteboard.  Thus, for example, a randomly varying video, contents of an RSS feed, may be configured to display within the space reserved for the remote window.  “; paragraph [0236]; paragraph [0255]) and (ii) an internal built-in user level object (e.g., standalone video object 121a, image object 121b, multi-page document 121c, and freeform object 122 as shown in Fig. 1C; paragraph [0022]), and wherein the graphical object linked to the digital asset is a container representing the external third-party application (e.g., remote window-linked object 120 as shown in Fig. 1G; paragraph [0022]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the digital whiteboard collaboration device of Reuschel in the collaboration system of Foley, Lemus, and Agarawala for the purpose of making collaborative interactions less complex.    .
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, Agarawala, and Reuschel to obtain the invention as specified in claim 3.
Per claim 4, Foley, Lemus, Agarawala, and Reuschel disclose the method of claim 3, wherein the data set  (Reuschel, e.g., metadata 125 as shown in Fig. 1H) includes information that allows the workflow procedure to be invoked using the external third-party application (Reuschel, paragraph [0022]).
Per claim 5, Foley, Lemus, Agarawala, and Reuschel disclose the method of claim 3, wherein the container (Reuschel, e.g., whiteboard object container 123 as shown in Fig. 1H) loads a specific URL associated with the external third-party application (Reuschel, e.g., tile object 124 as shown in Fig. 1H) and the URL is obtained from the data set using information from the data set associated with the graphical object (Reuschel, paragraph [0022]).
Per claim 6, Foley, Lemus, and Agarawala disclose the method of claim 1, but do not explicitly disclose wherein the digital asset is a natively integrated third-party application and the graphical object linked to the digital asset is a container representing the natively integrated third-party application.
Reuschel discloses wherein the digital asset is a natively integrated third-party application and the graphical object linked to the digital asset is a container representing the natively integrated third-party application (paragraph [0022]; paragraph [0111]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the digital whiteboard collaboration device of Reuschel in the collaboration system of Foley, Lemus, and Agarawala for the purpose of making collaborative interactions less complex.    .
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, Agarawala, and Reuschel to obtain the invention as specified in claim 6.
Per claim 7, Foley, Lemus, Agarawala, and Reuschel disclose the method of claim 6, wherein the data set includes information that allows the workflow procedure to be invoked using the natively integrated third-party application (Reuschel, paragraph [0022]).
Per claim 10, Foley, Lemus, and Agarawala  disclose the method of claim 9, but do not expressly disclose the second digital asset is an external third-party application and the second graphical object linked to the second digital asset is a container representing the external third-party application.
Reuschel discloses disclose the second digital asset is an external third-party application and the second graphical object linked to the second digital asset is a container representing the external third-party application (e.g., remote widow object 119 as shown Fig. 1G; paragraph [0022], “… In some implementations, the whiteboard object container may include a remote window object.  For example, a remote window object may comprise a link to another object, e.g., a video, RSS feed, live video stream, client display screen, etc. For example, the link between the remote window object and any other object may be dynamically reconfigurable, e.g., 119.  Thus, a remote window-linked object, e.g., 120 may be dynamically configured within the space reserved for the remote window within the digital whiteboard.  Thus, for example, a randomly varying video, contents of an RSS feed, may be configured to display within the space reserved for the remote window.  “; paragraph [0236]; paragraph [0255]) and (ii) an internal built-in user level object (e.g., standalone video object 121a, image object 121b, multi-page document 121c, and freeform object 122 as shown in Fig. 1C; paragraph [0022]), and wherein the graphical object linked to the digital asset is a container representing the external third-party application (e.g., remote window-linked object 120 as shown in Fig. 1G; paragraph [0022]).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the digital whiteboard collaboration device of Reuschel in the collaboration system of Foley, Lemus, and Agarawala for the purpose of making collaborative interactions less complex.    .
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, Agarawala, and Reuschel to obtain the invention as specified in claim 10.
Per claim 11, Foley, Lemus, Agarawala, and Reuschel disclose the method of claim 10, wherein the data set includes information that allows the workflow procedure to be invoked using the external third-party application wherein the data set (Reuschel, e.g., metadata 125 as shown in Fig. 1H) includes information that allows the workflow procedure to be invoked using the external third-party application (Reuschel, paragraph [0022]).
Per claim 12, Foley, Lemus, and Agarawala   disclose the method of claim 9, but do not explicitly disclose wherein the second digital asset is a natively integrated third- party application and the second graphical object linked to the second digital asset is a container representing the natively integrated third-party application.
Reuschel discloses wherein the second digital asset is a natively integrated third- container representing the natively integrated third-party application (paragraph [0022]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the digital whiteboard collaboration device of Reuschel in the collaboration system of Foley, Lemus, and Agarawala for the purpose of making collaborative interactions less complex.    .
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, Agarawala, and Reuschel to obtain the invention as specified in claim 12.
Per claim 13, Foley, Lemus, Agarawala, and Reuschel disclose the method of claim 12, wherein the data set includes information that allows the workflow procedure to be invoked using the natively integrated third-party application (Reuschel, paragraph [0022]).
Claims 14 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (Hereinafter, Foley, US 2014/0222916 A1) in view of Lemus et al. (Hereinafter, Lemus, US 2015/0007055  A1), Agarawala et al. (Hereinafter, Agarawala, US 2011/0055773 A1), and further in view of  Moore et al (Hereinafter, Moore, US 2015/0135046  A1).
Per claim 14, Foley, Lemus, and Agarawala  disclose the method of claim 9, but do not expressly disclose  wherein the digital asset is an electronic document and the second digital asset is an image extractor, and wherein the workflow procedure invokes the second digital asset to extract an image from the electronic document.
Moore discloses wherein the digital asset is an electronic document and the second digital asset is an image extractor (paragraph [0032]; paragraph [0035], “… As described herein, mobile device provides an execution environment for one or more software applications that, as described, can efficiently capture and extract note content from a large number of physical notes, such as the collection of notes 22 from workspace 20 ….   “; paragraph [0039]; paragraph [0057]), and wherein the workflow procedure invokes the second digital asset to extract an image from the electronic document (paragraphs [0058-0059]; paragraph [0061]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the note management device of Moore in the collaboration system of Foley, Lemus, and Agarawala  for the purpose of making it easier to manage digital assets in a collaborative environment.    .
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, Agarawala, and Moore to obtain the invention as specified in claim 14. 
Per claim 15, Foley, Lemus, Agarawala, and Moore disclose the method of claim 14, wherein the generating of the graphical object further generates a third graphical object representing a third digital asset(Moore, paragraph [0059]; paragraph [0102]), and wherein the third digital asset is an image sender and saver(Lemus, paragraphs [0053-0054]), and wherein the workflow procedure further invokes the third digital asset to perform at least one of (i) sending the extracted image to a specific user (Lemus, paragraphs [0053-0054]) and (ii) saving the extracted image to a specific folder location(Foley, paragraph [0391]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (Hereinafter, Foley, US 2014/0222916 A1) in view of Lemus et al. (Hereinafter, Lemus, US 2015/0007055  A1), Agarawala et al. (Hereinafter, Agarawala, US 2011/0055773 A1), and further in view of  Davidson (US 2013/0093695 A1).
Per claim 21, Foley, Lemus, and  Agarawala disclose the method of claim 1, but do not expressly disclose the method as further comprising, prior to the invoking of the identified workflow, displaying a user interface on the screen space that allows the user to preview actions to be performed by the identified workflow procedure and allows the user to select one of (i) approving the identified workflow procedure to be invoked, (ii) cancelling the identified workflow procedure from being invoked and (iii) editing the identified workflow procedure for subsequent invoking of the edited workflow procedure.
Davidson discloses prior to the invoking of the identified workflow, displaying a user interface on the screen space that allows the user to preview actions to be performed by the identified workflow procedure(paragraph [0005]; paragraph [0204])  and allows the user to select one of (i) approving the identified workflow procedure to be invoked, (ii) cancelling the identified workflow procedure from being invoked and (iii) editing the identified workflow procedure for subsequent invoking of the edited workflow procedure (paragraph [0048]; paragraph [0212-0214]; Examiner’s Note:  As shown in Figs. 14A and 14B, preview screen 1426 is display to allow the user to approve the identified workflow procedure to be invoked,  (ii) cancelling the identified workflow procedure from being invoked , and (iii) edit the identified workflow procedure for subsequent invoking of the edited workflow procedure.).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the organizational tools of Davidson  in the collaboration system of Foley, Lemus, and Agarawala  for the purpose of making it easier to establish the relationship between display elements..    .
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Foley, Lemus, Agarawala, and Davidson to obtain the invention as specified in claim 14. 
Response to Arguments
Rejections of Claims 1, 2, 8, 9 and 16-24 under 35 U.S.C. §103
Applicant’s arguments with respect to claims 1, 2, 8, 9 and 16-24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Independent Claims 1 and 22-24
Regarding amended claim 1, the Applicant argues that Foley and Lemus do not disclose “invoking the identified workflow procedure according to the identified input parameter, such that the workflow procedure includes a procedure to be performed involving a digital asset represented by the graphical object” as recited in amended 
The arguments are moot because Foley and Lemus were not relied upon to disclose  “invoking the identified workflow procedure according to the identified input parameter, such that the workflow procedure includes a procedure to be performed involving a digital asset represented by the graphical object”.
Agarawala discloses invoking the identified workflow procedure according to the identified input parameter (e.g., Steps 202-206 as shown in Fig. 2; paragraph [0037],”The example process of FIG. 2 includes receiving a multipoint touch gesture at a multipoint touch input interface of a computing device, wherein the multipoint touch gesture comprises a gesture that is performed with multiple touches on the multipoint touch input interface (202). The process further includes resolving the multipoint touch gesture into a command (204), and associating the resolved multipoint touch gesture with at least one physical simulation effect (206)…”; paragraph [0036-Figs. 3a-3b,  4a-4b, 5a-5b, 6a-6b, 7a-7b, 8a-8b, and9a-9b illustrate invoking the identified workflow procedure according to the identified input parameter since a procedure is applied based on the type of gesture; paragraphs [0036-0050]), such that the workflow procedure includes a procedure (paragraph [0024], “ Processor 138 of computing device 100 may be configured to immediately recognize an in-progress gesture so that an action associated with the gestures can be implemented simultaneously with the gesture.”; paragraph [0025], “For instance, in carrying out a user interface command comprising the file fan-out gesture or the scrunch gesture (which are described in more detail below) the objects selected and acted on by the gesture move immediately and simultaneously along with the finger motion. During such an operation, the processor 138 of computing device recognizes the multipoint touch input as a multipoint gesture, and after resolution of the multipoint gesture into a command or instruction, in conjunction with gesture resolution module 190, determines what output action should be performed based, at least partly, on physical simulation module 192, and renders the appropriate graphical output on the display screen 122.”) to be performed involving a digital asset represented by the graphical object (e.g., Step 208 as shown in Fig. 2; paragraph [0028], “Gesture resolution module 190 interprets or resolves the user touches reported to processor 138 by the touch sensing means of display screen 122 and/ or touchpad 120. The display screen 122 and/ or touchpad 120 receives the gesture input, and after resolution of the gesture by gesture resolution module 190, the processor 138 executes commands or instructions to render output actions in response to respective gestures. The output actions rendered may include, but are not limited to, graphical output actions such as moving or changing the spatial relation among the icons or objects displayed on the GUI of display screen  “; paragraphs [0029-0030]; paragraph [0037], “ … The process further includes rendering a unified feedback output action in a graphical user interface of the computing device by executing the command, wherein the unified feedback output action includes at least a graphical output action incorporated with the at least one physical simulation effect in the graphical user interface (208). “).  Agarawala teaches recognizing a multitouch gesture and determining what operation to perform on objects in response to the multitouch gesture.
Accordingly, these rejections are maintained and Examiner respectfully submits that claims 1 and 22-24 are not allowable in view of Agarawala.
Dependent claim 18
Regarding claim 18, Applicant argues that Foley makes absolutely no mention of a workflow procedure (that is identified based on a gesture) to be invoked that includes "(i) invoking display of a new graphical object in the screen space, (ii) requesting a user to identify a target user to which the digital asset is to be shared, (iii) changing a status of the digital asset, (iv) assigning a status of the digital asset and (v) approving the digital asset," as recited in claim 18. 
The Examiner disagrees since Agarawala discloses at least (i) invoking display of a new graphical object in the screen space (Agarawala, FIGS. 3a and 3b illustrates invoking display of a new graphical object in the screen space; paragraphs [0039-0040] ).
Dependent claim 21
Regarding claim 21, Applicant argues that Lemus does not disclose “displaying a user interface ... that allows the user to select one of (i) approving the identified workflow procedure to be invoked, (ii) cancelling the identified workflow procedure from being invoked and (iii) editing the identified workflow procedure for subsequent invoking of the edited workflow procedure,” as recited in claim 21. 
The Examiner disagrees since Lemus was not relied upon in the current rejection.
Regarding dependent claims 3,5-7 and 10-15, the claims depend variously from rejected base claims. As such, claims 3,5-7 and 10-15 are not allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173